Citation Nr: 1507677	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  12-28 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a service connection claim for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.

4.  Entitlement to rating in excess of 30 percent for posttraumatic vascular headaches.

5.  Entitlement to a rating in excess of 20 percent for a left wrist disability.

6.  Entitlement to a total disability rating by reason of individual unemployability due to service connected disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Christopher Loiacano, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1970 to January 1974, October 1974 to September 1976 and November 1976 to July 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2011, May 2013, and July 2013 from the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.

The Veteran testified before the undersigned Veterans Law Judge in July 2014  and a transcript of that hearing is of record.

The Board recognizes that, while the Veteran originally filed a claim for service connection for dysthymia, claims for service connection for psychiatric conditions encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a low back disability and TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a low back condition was finally denied in an unappealed January 2010 Board decision that found that evidence submitted since the May 1998 rating decision included information that was not previously considered which did not establish a fact necessary to substantiate the service connection claim for a low back condition, the absence of which was the basis of the previous denial.

2.  Evidence submitted since the January 2010 Board decision includes information that was not previously considered and that relates to a fact necessary to substantiate the service connection claim for a low back condition.

3.  Prior to September 22, 2014, the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational task due to such symptoms such as depressed mood.  The evidence did not show occupational and social impairment with reduced reliability and productivity.

4.  As of September 22, 2014, the Veteran's service-connected psychiatric disability resulted in occupational and social impairment with reduced reliability and productivity due to such symptoms such as disturbances in motivation and mood, difficulty in understanding complex commands, and impairment of short term memory.  The evidence does not show occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships.  

5.  Throughout the course of this appeal, the Veteran's headaches have been manifested by very frequent complete prostrating and prolonged attacks productive of severe economic inadaptability that occurs four to six times per month.

6.  At the July 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of a claim for a rating in excess of 20 percent for a left wrist disability.


CONCLUSIONS OF LAW

1.  The Board's January 2010 decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  Since the January 2010 Board decision, new and material evidence has been received and the claim of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  Prior to September 22, 2014, the criteria for a rating of in excess of 30 percent, for a psychiatric disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2014).

4.  Beginning on September 22, 2014, the criteria for a rating of 50 percent, but not higher, for a psychiatric disability were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.130, 4.132, Diagnostic Code 9411 (2014).

5.  The criteria for a rating of 50 percent, but not higher, for migraine headaches are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.3, 4.124a, Diagnostic Code 8100 (2014).

6.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a rating in excess of 20 percent for a left wrist disability have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 C.F.R. §§ 20.202 , 20.204 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.101 (2014).  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made in writing or on the record at a hearing by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2014).

Regarding the issue of entitlement to an increased rating for a left wrist disability, the appellant expressly withdrew that issue from appeal during the July 2014 Board hearing.  Therefore, there is no allegation of error of fact or law for appellate consideration.  Thus, the claim must be dismissed.

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by letters dated in January 2011, April 2013, and May 2013. 

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication of the supplemental statement of the case dated in the July 2012, November 2013, and December 2013.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in April 2013, June 2013, and September 2013.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence for a Low Back Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  To establish service connection for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  New evidence is that which was not of record at the time of the last final disallowance, on any basis, of the claim, and is not merely cumulative of other evidence that was then of record.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether the new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether the low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement. 

In a January 2010 decision, the Board denied service connection for a low back disability, in part due to an absence of new and material evidence since a previous May 1998 RO decision that denied service connection for a low back disability.   Medical evidence associated with the record since that final Board decision includes a December 2010 VA physician opinion that the Veteran's current low back disability is related to in-service back injuries and a January 2011 VA examination report.  As the new evidence relates to an unestablished fact necessary to substantiate the claim, it is therefore also material, and the claim for service connection for a low back disability is reopened.  To that extent only, the claim is allowed.  Shade v. Shinseki, 24 Vet. App. 110 (2012).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified.  However, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014). 
In deciding this appeal, the Board has considered whether separate ratings are warranted for different periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008). 

Psychiatric Disability

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

Pursuant to the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2014).

The listed symptoms in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It is not required to find the presence of all, most, or even some, of the enumerated symptoms for particular ratings.  The list of examples provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on social and work impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

Psychiatric Disability Prior to September 22, 2014

The Veteran is currently assigned with a 30 percent rating effective March 14, 2012 for a psychiatric disability pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

VA treatment records from March 2012 show that the Veteran was being treated for depression and prescribed medication for that condition.  He was assessed with a GAF score of 57 and a review of VA treatment records showed GAF scores from January 2011 to December 2011 as 52, 55, 55, 57, 57, 58, and 57.

An April 2013 VA examination report shows that the Veteran was diagnosed with major depression and assigned a GAF score of 60-65.  The Veteran reported to the examiner that he had PTSD, but that condition was not based upon any current signs or symptoms.  The examiner noted that it appeared that the Veteran's depression had onset after the Veteran was hit by a vehicle while crossing the street during service.  The examiner opined that the Veteran's depression was due to the physical problems he suffered as a result of an accident.  Depressive symptoms were noted to be mild to occasionally moderate in severity.  The examiner noted that the GAF score of 60-65 was based upon a diagnosis of dysthymic disorder as symptoms of major depression that were well controlled by medication and would not be expected to impact functioning.  The Veteran's occupational and social impairment was summarized with occasional decreases in work efficiency and intermittent periods of an inability to perform occupational task, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner also noted that a review of the Veteran's medical records showed that he had been assessed with GAF scores in the mid-50s suggesting moderate symptoms and more recently a GAF of 64 that suggested mild symptoms.  The Veteran reported that he was married and described having a good relationship with his spouse and five children.  He indicated that his spouse allowed him space while they lived in the same house and respected his need for privacy.  He reported that he did not have close friends, but was able to present well socially and was pleasant during interactions with the examiner.  The examiner reported that the Veteran demonstrated intact social skills and did not exhibit any behaviors or mannerisms during the examination that would impact his ability to interact with others when the need arose.  The examiner noted symptoms of depressed mood and anxiety due to his mental condition.  After separation from the Navy, the Veteran reported that he worked as a long haul trucker from 1986 to 1990.  He reported that attended Community College from 1990 to 1994 where he received a AA in general studies and then worked in assembly and as a process technician from 1994 to 2003.  The Veteran reported that he missed excessive work because of ongoing headaches.  The Veteran also reported that he was terminated from that position after he called in sick because of headaches but did not see a physician as required.  He reported that he had not sought employment after being terminated from that job and does not feel that he was capable of employment because of the frequency and severity of his headaches.  

A June 2013 examination report shows that the Veteran was being examined for a claim of unemployability.  The Veteran was diagnosed with dysthymic disorder and depression with a GAF score of 60-65.  The Veteran's occupational and social impairment was summarized as an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The Veteran reported that his marriage was great and that two of his five children lived close by and visited daily.  The Veteran also reported that he maintained weekly telephone contact with his other two children that lived out of state.  He reported that the he had problems interacting with his children due to irritability.  The examiner noted that the Veteran was pleasant and outgoing during the examination, with no signs or mannerisms that would impact his ability to socialize with others when the need arose.  The examiner reported that the Veteran had symptoms of depressed mood, chronic sleep impairment, and disturbances of motivation and mood.  With regard to employability, the Veteran reported that he had difficulty with the general public due to his irritability, depressed mood, and headaches.  He also noted that his back problems prevented him from standing, sitting, or walking any length of time.  The examiner reported that the Veteran was capable of maintaining the brief and superficial contact with others needed for many types of employment.  A Mental Status Examination showed a score of 29 out of 30 with no indication of cognitive limitations that would impact his ability to engage in substantial gainful activities.  The Veteran's concentration was noted to be intact and he did not appear distractible.  The examiner reported that the Veteran should be able to complete work in a timely manner without the need for inordinate supervision.  The Veteran was able to maintain brief and superficial contact with coworkers and supervisors.  While the Veteran's ability to adapt to stress was reduced, the Veteran was found to be able to adapt to limited change and should be able to make simple work related decisions.  His judgment, insight, and abstract reasoning were not observed to be impaired.  The examiner opined that the Veteran's psychiatric symptoms were not of such severity as to reasonably be expected to prevent all types of employment.

Based on the above, the Board finds that a disability rating in excess of 30 percent is not warranted prior to September 22, 2014.  The Veteran did not demonstrate symptoms such as flattened affect, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks), impaired judgment, or impaired abstract thinking.  There is also no evidence of weekly panic attacks.  His speech was normal through that period.  While there is evidence of that the Veteran had some disturbance of mood and depression, those bouts were not of the severity required for the next higher rating criteria.

The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The treatment records and multiple VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 50 percent or higher rating.  The findings of the VA examiners and treatment records demonstrated that the Veteran had occupational and social impairment with difficulty in establishing effective work and social relationships.  The records from this period show that the Veteran had a productive work history up until the time when his posttraumatic vascular headaches forced him to miss employment, and he did not visit a physician for treatment.  Prior to September 22, 2014, the Veteran reported that headaches were the major cause of unemployability and not his psychiatric disability.  There is no indication that his psychiatric disorder had any negative effect on his ability to work beyond that envisioned by the 30 percent rating.  He was also shown to enjoy a positive home and family life.  While there are findings that the Veteran's marital relationship was strained at times, the fact that he report that he had been married and maintained good contact with five children, maintaining contact with them on a daily and weekly basis, is evidence against the claim for an increased rating prior to September 22, 2014.

Accordingly, in this case, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  The Board finds that the Veteran's symptoms as described above are consistent with the currently assigned 30 percent disability rating and do not meet the criteria for a higher rating prior to September 22, 2014.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores of 52, 55, 57, and 60-65 which contemplate impairment in several areas to moderate symptoms.  According to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score assigned, like an examiners assessment of the severity of a condition, is not dispositive of the percentage rating issue.  Rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).  Thus, GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations.

In this case, the clinical findings during the time period at issue do not substantiate GAF scores indicative of more than moderate symptomatology.  Although some of the medical evidence suggests that the Veteran's psychiatric symptomatology fell into the moderate to the severe range, the evidence does not establish that the Veteran's psychiatric symptomatology resulted in moderate deficiencies or met the symptomatology for a rating greater than 30 percent, which requires occupational and social impairment with reduced reliability and productivity.  The Board finds that the clinical findings of records demonstrate a degree of impairment consistent with no more than the currently assigned 30 percent rating. 

According to DSM-IV, GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  GAF scores between 61 and 70 indicate mild symptoms such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships. American Psychiatric Association , Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).  The reported symptomatology is consistent with no more than mild or moderate symptoms or mild difficulty in social, occupational, or school functioning.  The Veteran is shown to have family that he socializes with and was not found to have suicidal ideations or obsessional rituals, panic attacks, neglect of personal appearance and hygiene, impaired judgment, impaired memory, or impaired abstract thinking. 

The Board acknowledges that the Veteran and his wife are competent to report symptoms of a psychiatric disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is no basis to question the credibility of those statements.  However, neither of them is competent to identify a specific level of disability of a psychiatric disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by VA medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the only competent and probative evidence of record, and therefore is accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Psychiatric Disability as of September 22, 2014

A September 2014 private psychological evaluation report completed by Dr. E.T., diagnosed the Veteran with a depressive disorder and assigned a GAF score of 40 with a high GAF score of 45 during the past year.  Dr. E.T. noted that the Veteran was dressed in clean clothing and appeared well groomed.  He was fully cooperative, and provided information consisted with information contained in his medical records.  The Veteran spoke in a clear, coherent voice, using grammatically correct sentences.  His intellectual functioning, based on his vocabulary, general finding of information, and level of education were estimated to be within the average range.  The Veteran denied hallucinations or delusions, and none were reported throughout the examination sessions.  Dr. E.T. noted that the Veteran displayed positive clinical findings of deficiencies in work or school; depression affecting the ability to function independently, appropriately, and effectively; neglect of personal appearance and hygiene; intermittent inability to perform activities of daily living; deficiencies in mood; difficulty in adapting to stressful circumstances; unprovoked hostility and irritability; and an inability to establish and maintain effective relationships.  His mood during the examination was noted to be depressed as formally assessed through a Beck's Depression Inventory-II Results.  Dr. E.T. reported that the Veteran's depression had affected his ability to function independently and effectively.  He had occupational and social impairment with the inability to perform many routine daily tasks, such as self-care and household chores.  The Veteran's spouse reported that the Veteran had a difficulty concentrating and making decisions, and became confused.  The spouse also reported that the Veteran became confused while doing tasks, and was easily frustrated, with a loss of stress intolerance.  The spouse reported that he could not follow instructions adequately, which she attributed to the fact the he had daily pain, anxiety, and depression.  The Veteran was reported to ignore his activities of daily living, including bathing and showering for days at a time, when he was depressed and anxious.  The spouse also reported that he had episodes of hostility and irritability and could get angry with very little provocation, and experienced difficulty with short term memory.  

Considering the evidence in light of the criteria listed above, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the service connected psychiatric disability more nearly approximates a higher rating of 50 percent for the period on appeal.  38 C.F.R. § 4.7 (2014).

In assigning an increased 50 percent rating for the psychiatric disability, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for his psychiatric disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The pertinent medical evidence shows that the Veteran's psychiatric symptomatology has included some occupational impairment due to disturbances of motivation and mood and difficulty maintaining effective work relationships.  Furthermore, the evidence shows that the Veteran has displayed impairment of short term memory, disturbances in mood, an inability to follow instructions adequately, and neglecting personal appearance and hygiene that was credibly reported by the spouse.  While the Veteran has maintained a good relationship with his spouse and children, he was found to experience more episodes of hostility and irritability.  Collectively, those symptoms are indicative of occupational and social impairment with an inability to perform many routine daily tasks such as self-care and household chores.  

In addition to the presence of the some of the symptoms listed in Diagnostic Code 9411 as characteristic of occupational and social impairment with reduced reliability and productivity, the Board also notes that the Veteran's most recently assigned GAF of 40 also supports a higher rating of 50 percent.  According to DSM-IV, GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).
GAF scores of 40 and 45 during the past year are indicative of symptoms consistent with the rating of 50 percent.  The Board reiterates that the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating to be assigned.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).  In this case, the extent and severity of the Veteran's actual symptoms reported or shown during the appeal period are suggestive of occupational and social impairment with reduced reliability and social impairment.

The Board further finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for the next higher rating of 70 percent.  A 70 percent rating requires occupation and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to certain symptoms.  Here, the Board finds that the Veteran symptoms do not more nearly approximate those rating criteria.  Specifically, the evidence of record does not indicate that the Veteran has exhibited obsessional rituals, illogical speech, near-continuous panic attacks or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, or difficulty adapting to stressful circumstances.  Moreover, he is married and has close contact with his five children and describes those family relationships as good.  Therefore, the Board finds that he does not have deficiencies in family relations.  In addition, deficiency in judgment is not shown.  In sum, the Board finds that the psychiatric symptoms shown do no support the assignment of a 70 percent rating beginning on September 22, 2014.

In addition to the absence of most of the symptoms listed in Diagnostic Code 9411 as characteristic of a 70 percent rating, the Board also notes that none of the assigned GAF scores support the assignment of any higher rating during the period in question.  The Veteran has been assigned GAF scores as low as 40.  According to DSM-IV, GAF scores ranging from 40 to 51 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores of 40-45 are reflective of symptoms consistent with a disability rating than of 50 rating and not indicative of a 70 percent rating.  However, the GAF scores assigned, like an examiner's assessment of the severity of a condition, are not dispositive of the rating.  Rather, they must be considered in light of the actual symptoms of the Veteran's disorder which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).  The extent and severity of the Veteran's actual psychiatric disability symptoms reported or shown during the entire appeal period are suggestive of not more than occupational and social impairment with reduced reliability and productivity. 

The Board has considered whether the Veteran's claim for increased rating should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2014).  The Board concludes referral is not warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria.  A higher rating is available for psychiatric disabilities.  However the Veteran does not meet the criteria for a higher rating.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Furthermore, the evidence does not show marked interference with employment or frequent hospitalization due to his psychiatric disability.  While the Veteran stopped working, that was shown to be due to a headache disability, and not due to the psychiatric disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for a psychiatric disability prior to September 22, 2014.  The evidence supports the assignment of a 50 percent rating, but not higher, for a psychiatric disability beginning on September 22, 2014, and to that extent the claim is granted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Posttraumatic Vascular Headaches

The Veteran is currently assigned a 30 percent rating for posttraumatic vascular headaches pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014).  That diagnostic code provides for a 30 percent rating for characteristic prostrating attacks occurring on an average of once a month over the last several months.  A maximum 50 percent rating is warranted for very frequent completely prostrating attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2014). 

A June 2013 VA examination report shows that the Veteran was diagnosed with migraine headaches.  The Veteran reported that the headaches had worsened in severity since the last VA examination in January 2009.  He reported that the headaches manifested with sudden onset that caused him to retire to a dark room and cover his eyes with a cold cloth until they resolved.  The Veteran reported that the bouts last two to twelve hours and occurred two to four times per month.  The VA examiner reported that the Veteran did not have characteristic prostrating attacks of migraine headache pain.  The VA examiner did find that the Veteran had prostrating attacks of non-migraine headache pain more than once per month.

A September 2014 VA disability benefits questionnaire completed by a VA physician shows that the Veteran was diagnosed with migraine headaches.  The Veteran reported photophobia and phonophobia symptoms with migraines that occurred four to six times per month.  He reported that symptoms were relieved by rest in a cool dark room.  The VA physician described the headache pain as constant head pain, with pain on both sides of the head, with feelings of increasing pressure of the head.  Other symptoms noted were nausea, sensitivity to light, sensitivity to sound, and changes of vision.  The duration of the head pain was reported as less than one day.  Characteristic prostrating attacks were reported to occur more than once per month with very frequent prostrating attacks occurring four to six times per month.  The VA physician reported that the Veteran was unable able to work during the headaches which occurred four to six times per month.

Based on the above, the Board finds that the Veteran's headache symptoms most nearly approximates a 50 percent rating under Diagnostic Code 8100.  The Board finds that the both the June 2013 and September 2014 VA examination reports, along with the Veteran statements, clearly indicate that the Veteran has very frequent prostrating and prolonged attacks that could cause him to miss four to six days per month of employment during the previous year.  Moreover, the evidence of weekly migraine headaches that occur frequently and cause the Veteran to lie down in dark room for a significant period of time supports the claim for an increased rating.  The Board finds that the attacks occurred very frequently between four and six times per month and therefore are productive of severe economic inadaptability which is the required criteria for a rating of 50 percent.  38 C.F.R. § 4.7 , 4.124a, Diagnostic Code 8100 (2014).  That represents the maximum disability rating assignable under Diagnostic Code 8100.

In reaching its decision, the Board has considered the Veteran's statements.  The Board finds that the Veteran is competent to report that he has pain, light sensitivity, and other symptoms.  Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  A Veteran is competent to report symptoms because that requires only personal knowledge, not medical expertise, as it comes to him through his senses.  As a result, his assertions constitute competent medical evidence that his disability has increased in severity so as to warrant a higher rating.  Here, the clinical and lay evidence pertaining to the Veteran's headache disability is probative for the purposes of assigning a rating in conjunction with the relevant rating criteria and the Board finds that the pain and functional impairment reported has been appropriately considered in assigning the 50 percent rating.  

The Board has considered whether the Veteran's claim for increased rating should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) (2014).  The Board concludes referral is not warranted.  The Veteran's symptoms are fully contemplated by the schedular rating criteria.  A higher rating is not available for posttraumatic vascular headaches.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  Furthermore, the evidence does not show marked interference with employment, beyond that contemplated by the assigned rating which represents severe economic inadaptability, or frequent hospitalization due to post traumatic vascular headaches.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Accordingly, the Board finds that the evidence supports a rating of 50 percent throughout the entire period on appeal.  The Board further finds that the preponderance of the evidence is supports the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for a low back disability is reopened, and to that extent only the appeal is granted.

Entitlement to rating greater than 30 percent prior to September 22, 2014, for a psychiatric disability is denied.

Entitlement to a 50 percent rating, but not higher, as of September 22, 2014, for a psychiatric disability is granted.  

Entitlement to 50 percent rating, but not higher, for posttraumatic vascular headaches is granted.

The claim of entitlement to a rating in excess of 20 percent for a left wrist disability is dismissed.





REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim for entitlement to service connection for a low back disability.

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  The medical examination provided must be thorough and contemporaneous and consider prior medical examinations and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical examination is adequate where it is based upon consideration of the Veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Additionally, a medical examiner must provide a reasoned medical explanation connecting observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

A December 2010 letter from a VA physician, reported that the Veteran's chronic lower back disability was a result of a series of back injuries incurred during service.  Specifically, the VA physician reported that the Veteran was treated for herniated nucleus pulpous in January 1981 and again in 1983.  The VA physician noted that the Veteran had a working diagnosis of disc issues, but no studies were completed until after discharge.  Then, a myelogram was done in 1990 showing a disc condition, followed by a surgery.  The VA physician opined that after a review of the Veteran's medical records, it seemed to be very clear that he had a continued impairment from a series of back injuries, including a disc condition while on active duty.  The Board finds the VA physician opinion to be of negligible probative value as the VA physician failed to reconcile any of the conflicting evidence of record including numerous VA examination reports providing negative nexus opinions.  The VA physician also did not discuss an X-ray series conducted in November 1984 that showed the Veteran's lumbar spine had normal vertebral body heights, disc spaces, and alignment with 1 to 2 millimeters of calcification anterior and superior to LI, that was most likely a calcification of the anterior spinous ligament.   

A January 2011 VA examination report concluded that the Veteran's chronic low back condition was less likely as not related to the injuries for which he sought treatment for during active service.  However, the examiner provided no basis or rationale for that opinion.  Therefore, the Board finds that examination is inadequate as to the Veteran's claim for entitlement to service connection for a low back disability.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

Because the examiner did not provide an adequate rationale concerning the etiology of the Veteran's low back condition, the claim for service connection for a low back disability is remanded to provide the Veteran an additional examination to determine the nature and etiology of any lower back condition.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The TDIU claim is inextricably intertwined with the pending claim of entitlement to service connection for a low back disability.  Accordingly, consideration of the Veteran's TDIU claim must be deferred pending the resolution of that pending service connection claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an examiner or physician that has not treated or examined the Veteran previously, to determine the etiology any lower back disability.  The examiner must review the claims file and should note that review in the report.  After a review of the claims file, the service and post-service treatment records, and with consideration of the Veteran's submitted lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a low back disability was incurred in or is due to active service, or manifested within one year following separation from service.  A complete rationale for all opinions expressed, to include citation to specific medical documents in the claims file, supporting clinical findings, and X-ray imaging, should be included in the examination report.  The examiner should reconcile the opinion with the previous opinions of record, to specifically include the December 2010 private opinion and January 2011 VA examination opinion.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities (psychiatric disability, headache disability, and left wrist disability).  If the Veteran is felt capable of work, the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.
 
2.  Then, readjudicate the claim for service connection for a low back disability and the claim of entitlement to TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


